DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixing element configured to secure…”; “a removable maintaining element configured to maintain…”; “a retaining element configured to retain…”; an elastic return element configured to automatically transition…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-41, 43, 49, 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagger et al (US 4,950,249) in view of Unger (US 4,872,552).
Regarding claim 39, Jagger discloses a protection device of a needle tip of a drug delivery device comprising a fixing element 16 configured to secure said protection device to the tip of the drug delivery device (col. 3, lines 50-52; fig. 1), two protective legs 8, 10 each connected to the fixing element by pivot links 20, 22 (col. 3, lines 63-66; fig. 2), the protective legs configured to transition from a first configuration in which the protective legs cover the needle before use (fig. 1; col. 3, lines 43-46), to a second configuration in which the needle is exposed (fig. 2; col. 2, lines 61-66), and to a third configuration in which the protective legs cover the needle after use (col. 4, lines 3-7), a retaining element (ring 12) configured to retain the protective legs in the third configuration (col. 4, lines 3-7), wherein the pivot links comprise an elastic return element configured to automatically transition the protective legs from the first configuration to the second configuration upon removal of the retaining element (col. 3, lines 61-66).
Claim 39 calls for a removable maintain element configured to maintain the protective legs in the first configuration.  Jagger discloses that the retaining element (ring 12) performs this function.  Unger teaches a protection device for a needle wherein the device comprises a removable maintaining element 10 which covers the protective leg and maintains the protective leg in the first configuration and also provides a hermetic seal to the needle to ensure that the needle is sterile prior to use (col. 5, lines 9-16; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jagger to include a removable maintaining member as taught by Unger to ensure that the protective member cannot be dislodged from the first configuration and to ensure that the needle is sterile upon use.
Regarding claim 40, Jagger discloses that the elastic return element is configured to as to be in a rest state in the second configuration (col. 3, lines 62-66).
Regarding claim 41, Jagger discloses that the elastic return element is a living hinge (fig. 2; col. 3, lines 62-64).  The limitation “molded as an integral part with said fixing element and protective legs, wherein the integral part is molded with said protective legs in the second configuration” is interpreted to be a product-by-process limitation.   Product-by-process limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 806.05(f).  Jagger discloses that the protective legs are molded with the hub to form the living hinges, the spring force is generated by the plastic material (col. 3, lines 62-66).  Therefore, the structure disclosed by Jagger is not distinct from the structure implied by the claimed steps.
Regarding claim 43, Jagger discloses that the fixing element 16 is a collar configure to be mounted onto the tip of a drug delivery deice (col. 3, lines 50-53).
Regarding claim 49, Jagger discloses that the retaining element is a cam engagement (ring 12 is interpreted to be a cam that engages the legs) located on the legs and cooperating together to retain the protective levs in the third configuration (fig. 1).
Regarding claim 54, Jagger discloses that the protective legs are configured to form a closed envelope surrounding the needle in the third configuration (fig. 1; col. 4, lines 12-14).

Regarding claim 55, Jagger discloses a drug delivery device (conventional syringe, not shown: col. 3, lines 50-54)) having a tip provided with a needle 6 and a protection device (fig. 1).  Jagger in view of Unger teach the protection device of claim 39 as discussed with regard to claim 39 above.  

Regarding claim 56, Jagger discloses an assembly comprising a drug delivery device (conventional syringe, not shown: col. 3, lines 50-54)) having a tip provided with a needle 6 and a protection device (fig. 1).  Jagger in view of Unger teach the protection device of claim 39 as discussed with regard to claim 39 above.  

Regarding claim 57, Jagger in view of Unger disclose the protection device according to claim 39, as discussed with regard to claim 39 above.  Jagger further discloses the steps of molding as an integral part the fixing element, the protective legs and the elastic return elements in the second configuration of the protective legs (col. 3, lines 62-66: the natural outward spring force is achieved by molding in the second configuration), providing the integral part with the retaining element 12 (fig. 1), and placing the legs int eh first configuration and position the removable maintaining element so as to maintain the protective legs in the first configuration (this step is inherently discloses as this is the original configuration of the device taught by Jagger and Unger as discussed above with regard to claim 39).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagger in view of Unger as applied to claim 41 above, and further in view of Domonkos (US 2014/0135713).
Claim 42 recites the materials forming the integral part.  Jagger discloses that the integral part is formed form plastic, but fails to disclose the specific material.  Domonkos teaches a protection device for a needle having a fixing part integrally formed with a protective leg wherein the integral parts are formed from polypropylene (page 8, para. 0090).  Polypropylene is preferable because it allows for low manufacturing cost and desirable rigidity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral part of Jagger to be formed from polypropylene as taught by Domonkos because polypropylene is an inexpensive material that is capable of being molded and provides the desired rigidity to the device.

Allowable Subject Matter
Claims 44-48,50-53,58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 44, the prior art fails to teach or fairly suggest an inner casing receiving said needle at a distal end of said tip, such that the needle is sealed from ambient contamination, in the first configuration of the protective legs, in combination with the features of the invention, substantially as claimed.  In the combination discussed above with regard to claim 39, the removable maintaining element performs the function of sealing the needle from ambient contamination, and therefore there is no motivation to add such a feature.  Inner casing members are known in the art as taught by Harms et al (US 9,149,584), however this feature is not taught in combination with at least two protective legs as required by claim 39.
Claims 45-48 are allowable at least for their dependence on claim 44.
Claim 50 calls for an inhibiting element configured to inhibit the retaining element in the first configuration of the protective legs.  The prior art fails to teach or fairly suggest these features, in combination with the features of the invention, substantially as claimed.
Claims 51-53 are allowable at least for their dependence on claim 50.
Regarding claim 58, the prior art fails to teach of fairly suggest the retaining element molded with the integral part, in combination with the features of the invention, substantially as claimed.  Retaining elements integrally formed on the protective leg are known in the art as taught by Domonkos, for example, however the combination of the claimed first position and the integrally molded retaining element is not suggested by the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783